THERE cannot, perhaps, be found in the Records of Time, a more slagrant Instance, to what a Pitch of Infatuation an incensed Populace may arise, than the last Night afforded. The Destructions, Demolitions and Ruins caused by the Rage of the Colonies, in general perhaps too justly inflamed, at that Angular and ever memorable Statute called the Stamp Act, will make the present Year one of the most remarkable Æras in the Annals of North America. And that particular Inflammation which fired the Breasts of the People of New England in particular, will always distinguish them as the warmest Lovers of Liberty; though undoubtedly, in the Fury of Revenge against those who they thought had disclaimed the Name of Sons for that of Inslavers, and oppressive Taxmasters of their native Country, they committed Acts totally unjustifiable.
The Populace of Boston, about a Week since, had given a very notable Instance of their Detestation of the above unconstitutional Act; and had *169Sufficiently shown in what Light they viewed the Man who would undertake to be the Stamp Distributor.* But, not content with this, the last Night they again assembled in King’s Street, where, after having kindled a Fire, they proceeded, in two separate Bodies, to attack the Houses of two Gentlemen of Distinction,† who, it had been suggested, were Accessaries to the present Burthens, and did great Damage, in destroying their Houses, Furniture, &c.; and irreparable Damage in destroying their Papers.‡ Both Parties, who before had acted separately, then unitedly proceeded to the Chief Justice’s § House, who, not expecting them, was unattended by his Friends, who might have assisted, or proved his Innocence. In this Situation, all his Family, it is said, abandoned the House, but himself and his eldest Daughter, whom he repeatedly begged to depart; but, as he found all ineffectual, and her Resolution fixed to stay and share his Fate, with a Tumult of Passions only to be imagined, he took her in his Arms and carried her to a Place of Safety, just before the incensed Mob arrived. This silial Affection saved, ’tis more than probable, his Life. — Thus unexpected, and Nothing removed from the House, an ample Field offered to satiate, if possible, this Rage-intoxicated Rab*170ble. They beset the House on all Sides, and soon destroyed every Thing of Value.*

Furor Anna ministrat.

Virg.
The Destruction was really amazing; for it was equal to the Fury of the Onset; but what above all is to be lamented, is the Loss of some of the most valuable Records of the Country, and other antient Papers; for, as his Honour was continuing his History, the oldest and most important Writings and Records of the Province, which he had selected with great Care, Pains and Expense, were in his Possession. This is a Loss greatly to be deplored, as it is absolutely irretrievable.
The Distress a Man must feel on such an Occasion can only be conceived by those, who, the next Day,‡ saw his Honour the Chief Justice come into Court, with a Look big with the greatest Anxiety, cloathed in a Manner which would have excited Compassion from the hardest Heart, though his Dress had not been strikingly contracted by the other Judges and Bar, who appeared in their Robes. — Such a Man, in such a Station, thus habited, with Tears starting from his Eyes, and a Countenance which strongly told the inward Anguish of his Soul, — what must an Audience have felt, whose *171Compassion had before been moved by what they knew he had suffered, when they heard him pronounce the following Words, in a Manner which the Agitations of his Mind dictated ! —

 Andrew Oliver, Esqr., Secretary of the Province, whose Loss was estimated by the Committee of the Council at £129, 3, 0 Sterling.


 Benja: Hallowell, Esqr., Comptroller, and Wm. Story, Esqr., Deputy Registrar of the Admiralty.


 The Loss of Mr. Hallowell was estimated by the aforesaid Committee at £412, 19, 1 Sterling, and Mr. Story’s at £102, 1, 6 Sterling.


 Thomas Hutchinson, Esqr., Lieutenant Governour of the Province.


 The Loss sustained by the Chief Justice supposed to be upwards £3000 Sterling.†


 Afterwards estimated by the Council Committee at £2376, 13, 4 Sterling.


 First Day of the Superiour Court’s Sitting.